 

Exhibit 10.2

 

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT (this “Agreement”), dated as of April
16, 2020, by and among Burlington Coat Factory Warehouse Corporation, a Florida
corporation (the “Company”), the entities listed on Schedule I hereto and each
of the other entities that may become a party hereto as provided herein (each of
the foregoing, together with the Company, a “Grantor” and collectively, the
“Grantors”), and Wilmington Trust, National Association, in its capacity as
collateral agent for the Secured Parties (in such capacity and together with any
successors in such capacity, the “Collateral Agent”), in consideration of the
mutual covenants contained herein and benefits to be derived herefrom.

 

W I T N E S  S E T H:

 

WHEREAS, reference is made to that certain Indenture, dated as of April 16, 2020
(as amended, modified, supplemented or restated and in effect from time to time,
the “Indenture”, which term shall also include and refer to any additional
issuance of notes under the Indenture), by and between the Company, each
Guarantor, Wilmington Trust, National Association, in its capacity as trustee
(together with its successors in such capacity, the “Trustee”) and the
Collateral Agent for its own benefit and the benefit of the other Secured
Parties, pursuant to which the Company is issuing $300,000,000 aggregate
principal amount of its 6.250% Senior Secured Notes due 2025 (together with any
additional notes issued under the Indenture, the “Senior Secured Notes”); and

 

WHEREAS, reference is also made to the Security Agreement dated as of even date
herewith (as amended, modified, supplemented or restated and in effect from time
to time, the “Security Agreement”), by, among others, the Grantors and the
Collateral Agent for the Secured Parties, pursuant to which the Grantors and the
other Grantors named therein have granted a security interest in the Collateral
(as defined in the Security Agreement) to secure the Secured Obligations (as
defined in the Security Agreement); and

 

WHEREAS, from time to time after the date hereof, the Company may, subject to
the terms and conditions of the Indenture and the Collateral Documents, incur
Additional Pari Passu Obligations that the Company desires to secure by the
Collateral (including the IP Collateral (as defined below)) on a pari passu
basis with the Senior Secured Notes as further provided in the Security
Agreement; and

 

WHEREAS, this Agreement is made by the Grantors in favor of the Collateral Agent
for the benefit of the Secured Parties to secure the payment and performance in
full when due of the Secured Obligations.

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the Grantors and the Collateral Agent, on its own
behalf and on behalf of the other Secured Parties (and each of their respective
successors or assigns), hereby agree as follows:

 

SECTION 1.       General

 

(a)       Definitions. Unless the context otherwise requires, all capitalized
terms used but not defined herein shall have the meanings set forth in the
Indenture or the Security Agreement (as applicable). In addition, as used
herein, the following terms shall have the following meanings:

 



 

 

 

“Copyrights” shall mean all copyrights and like protections in each work of
authorship or derivative work thereof, whether registered or unregistered and
whether published or unpublished, including, without limitation, the United
States copyright registrations and copyright applications listed on EXHIBIT A
annexed hereto and made a part hereof, together with all registrations and
recordings thereof and all applications in connection therewith.

 

“Copyright Licenses” shall mean all agreements, whether written or oral,
providing for the grant by or to any Grantor of any right under any Copyright,
including, without limitation, the agreements listed on EXHIBIT A annexed hereto
and made a part hereof.

 

“Copyright Office” shall mean the United States Copyright Office or any other
federal governmental agency which may hereafter perform its functions.

 

“Event of Default” shall have the meaning assigned to such term in the Security
Agreement.

 

“Fiscal Month” means any fiscal month of any Fiscal Year, which month shall
generally consist of (i) in the case of the first, third, fourth, sixth,
seventh, ninth and tenth Fiscal Months of each Fiscal Year, four calendar weeks,
(ii) in the case of the second, fifth, eighth and eleventh Fiscal Months of each
Fiscal Year, five calendar weeks and (iii) in the case of the twelfth Fiscal
Month of each Fiscal Year, the period from the first day following the eleventh
Fiscal Month of such Fiscal Year through the last day of such Fiscal Year, in
accordance with the fiscal accounting calendar of Burlington Coat Factory
Holdings, LLC and its Subsidiaries.

 

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarter
shall generally end on (i) in the case of the first three Fiscal Quarters of
each Fiscal Year, on the date that is 13 weeks after the last day of the
preceding Fiscal Quarter and (ii) in the case of the last Fiscal Quarter of each
Fiscal Year, on the last day of such Fiscal Year, in accordance with the fiscal
accounting calendar of Burlington Coat Factory Holdings, LLC and its
Subsidiaries.

 

“Fiscal Year” means any period of twelve consecutive Fiscal Months ending on the
Saturday closest to January 31 of any calendar year.

 

“Intellectual Property” shall mean each of the items specified in Sections 2(a),
(b), (c), (d), (e), and (f).

 

“IP Collateral” shall have the meaning assigned to such term in Section 2
hereof.

 

“Licenses” shall mean, collectively, the Copyright Licenses, Patent Licenses,
Trademark Licenses, and any other license providing for the grant by or to any
Grantor of any right to use Intellectual Property as such term is defined
herein.

 

“Material Adverse Effect” means any event, facts, or circumstances, which has a
material adverse effect on (i) the business, assets or financial condition of
the Grantors taken as a whole or (ii) the validity or enforceability of this
Agreement, the Indenture, any Additional Pari Passu Document and the other
Collateral Documents, taken as a whole, or the rights or remedies of the Secured
Parties hereunder or thereunder, taken as a whole.

 

“Collateral Agent” shall have the meaning assigned to such term in the preamble
of this Agreement.

 



- 2 - 

 

 

“Patents” shall mean all patents and applications for patents, and the
inventions and improvements therein disclosed, and any and all divisions,
revisions, reissues and continuations, continuations-in-part, extensions, and
reexaminations of said patents including, without limitation, the United States
patents and patent applications listed on EXHIBIT B annexed hereto and made a
part hereof.

 

“Patent Licenses” shall mean all agreements, whether written or oral, providing
for the grant by or to any Grantor of any right under any Patent, including,
without limitation, the agreements listed on EXHIBIT B annexed hereto and made a
part hereof.

 

“PTO” shall mean the United States Patent and Trademark Office or any other
federal governmental agency which may hereafter perform its functions.

 

“Secured Obligations” shall have the meaning assigned to such term in the
Security Agreement.

 

“Trademarks” shall mean all trademarks, trade names, corporate names, company
names, Internet domain names, business names, fictitious business names, trade
dress, trade styles, service marks, designs, logos and other source or business
identifiers, whether registered or unregistered, including, without limitation,
the United States trademark registrations and trademark applications listed on
EXHIBIT C annexed hereto and made a part hereof, together with all registrations
thereof, all applications in connection therewith, and any goodwill of the
business connected with, and symbolized by, any of the foregoing.

 

“Trademark Licenses” shall mean all agreements, whether written or oral,
providing for the grant by or to any Grantor of any right under any Trademark,
including, without limitation, the agreements listed on EXHIBIT C annexed hereto
and made a part hereof.

 

(b)       Rules of Interpretation. The rules of interpretation specified in
Section 1.4 of the Indenture shall be applicable to this Agreement.

 

SECTION 2.       Grant of Security Interest. In furtherance and as confirmation
of the Security Interest granted by the Grantors to the Collateral Agent (for
its own benefit and the benefit of the other Secured Parties) under the Security
Agreement, and as further security for the payment or performance, as the case
may be, in full of the Secured Obligations, each of the Grantors hereby ratifies
such Security Interest and grants to the Collateral Agent (for its own benefit
and the benefit of the other Secured Parties) a continuing security interest, in
all of the present and future right, title and interest of such Grantor in, to
and under the following property, and each item thereof, whether now owned or
existing or hereafter acquired or arising, together with all products, proceeds,
substitutions, and accessions of or to any of the following property
(collectively, the “IP Collateral”):

 

(a)       All Copyrights.

 

(b)       All Patents.

 

(c)       All Trademarks.

 

(d)       All renewals of any of the foregoing.



 



- 3 - 

 

 

(e)       All trade secrets, know-how and other proprietary information; works
of authorship and other copyrightable works (including copyrights for computer
programs), and all tangible and intangible property embodying the foregoing;
inventions (whether or not patentable) and all improvements thereto; industrial
design applications and registered industrial designs; books, records, writings,
computer tapes or disks, flow diagrams, specification sheets, computer software,
source codes, object codes, executable code, data, databases, and other physical
manifestations, embodiments or incorporations of any of the foregoing, and all
other intellectual property and proprietary rights.

 

(f)        All General Intangibles connected with the use of, or related to, any
and all Intellectual Property (including, without limitation, all goodwill of
each Grantor and its business, products and services appurtenant to, associated
with, or symbolized by, any and all Intellectual Property and the use thereof).

 

(g)       All Licenses and all income, royalties, damages and payments now and
hereafter due and/or payable under and with respect to any of the foregoing,
including, without limitation, payments under all Licenses entered into in
connection therewith and damages and payments for past or future infringements,
misappropriations or dilutions thereof.

 

(h)       The right to sue for past, present and future infringements,
misappropriations and dilutions of any of the foregoing.

 

(i)        All of the Grantors’ rights corresponding to any of the foregoing
throughout the world.

 

Notwithstanding the foregoing, no Trademark shall be included in the definition
of IP Collateral to the extent that the grant of a security interest in such
Trademark would result in, permit or provide grounds for the cancellation or
invalidation of such Trademark.

 

SECTION 3.       Protection of Intellectual Property By Grantors. Except as set
forth below in this Section 3, each of the Grantors shall use commercially
reasonable efforts to undertake the following with respect to each item of
Intellectual Property material to the conduct of the business of such Grantor,
in each case as deemed appropriate in such Grantor’s reasonable business
judgment:

 

(a)       Pay all renewal fees and other fees and costs associated with
maintaining and prosecuting issuances, registrations and applications relating
to such Intellectual Property and take all other customary and reasonably
necessary steps to maintain each registration of such Intellectual Property.

 

(b)       Take all actions reasonably necessary to prevent any of such
Intellectual Property from becoming forfeited, abandoned, dedicated to the
public (other than at the expiration of any non-renewable statutory term), or
invalidated.

 

(c)       At the Grantors’ sole cost and expense, pursue the prosecution of each
application for registration in such Intellectual Property that is the subject
of the security interest created herein and not abandon any such application.

 

(d)       At the Grantors’ sole cost and expense take any and all action that
the Grantors reasonably deem appropriate under the circumstances to protect such
Intellectual Property from infringement, misappropriation or dilution,
including, without limitation, the prosecution and defense of infringement
actions. 

 



- 4 - 

 

 

Notwithstanding the foregoing, so long as no Event of Default has occurred and
is continuing, and no Material Adverse Effect would result therefrom, no Grantor
shall have any obligation to take any of the actions described in Sections 3(a),
(b), (c) and (d) above with respect to any Intellectual Property (i) that
relates solely to any of the Grantor’s products or services that have been
discontinued, abandoned or terminated, (ii) that has been replaced with
Intellectual Property substantially similar to the Intellectual Property that
may be abandoned or otherwise become invalid, so long as the failure to take
such actions with respect to such Intellectual Property does not materially
adversely affect the validity of such replacement Intellectual Property and so
long as such replacement Intellectual Property is subject to the security
interest created by this Agreement, or (iii) that otherwise is no longer
material to the business of any Grantor.

 

SECTION 4.       Grantors’ Representations and Warranties. In addition to any
representations and warranties contained in any other Collateral Documents, each
Grantor represents and warrants that:

 

(a)       EXHIBIT A is a true, correct and complete list of all United States
and Canadian Copyright registrations and applications for the registration of
Copyrights owned by such Grantor.

 

(b)       EXHIBIT B is a true, correct and complete list of all United States
and Canadian Patents and Patent applications owned by such Grantor.

 

(c)       EXHIBIT C is a true, correct and complete list of all United States
and Canadian Trademark registrations and applications owned by such Grantor.

 

(d)       EXHIBIT D is a true, correct and complete list of all Licenses
relating to Intellectual Property material to the operation of such Grantor’s
business (other than Licenses relating to commercially available, off-the-shelf
software) to which such Grantor is a party as of the date hereof.

 

(e)       Except as set forth in EXHIBIT D, none of the Intellectual Property
owned by such Grantor is the subject of any licensing or franchise agreement
pursuant to which such Grantor is the licensor or franchisor.

 

(f)        All IP Collateral is, and shall remain, free and clear of all Liens,
encumbrances, or security interests in favor of any Person, other than Permitted
Encumbrances and Liens in favor of the Collateral Agent.

 

(g)       No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity of, or such
Grantor’s rights in, any Intellectual Property or Licenses in any respect that
could reasonably be expected to have a Material Adverse Effect on the business
or the property of such Grantor.

 

(h)       Within thirty (30) days after the end of each Fiscal Quarter of each
Fiscal Year, such Grantor shall give the Collateral Agent written notice (with
reasonable detail) of any of the following occurring with the preceding Fiscal
Quarter:

 

(i)         Such Grantor’s filing applications for registration of, being issued
a registration in or receiving an issuance of any Intellectual Property, or
otherwise acquiring ownership of any registered Intellectual Property (other
than the acquisition by such Grantor of the right to sell products containing
the trademarks of others in the ordinary course of such Grantor’s business).

 



- 5 - 

 

 

(ii)        The filing and acceptance of a statement of use or an amendment to
allege use in connection with any of such Grantor’s intent-to-use Trademark
applications.

 

(iii)       Such Grantor’s entering into any new Licenses with respect to the
Intellectual Property material to the operation of such Grantor’s business.

 

(iv)       Such Grantor’s knowing that any application or registration relating
to any Intellectual Property material to the operation of such Grantor’s
business could reasonably be expected to, other than as provided in Section 3
above, become forfeited, abandoned or dedicated to the public (other than at the
end of any non-renewable statutory term), or of any adverse dispositive
determination (including, without limitation, the institution of, or any such
dispositive determination in, any proceeding in the PTO, the Copyright Office or
any court or tribunal) regarding such Grantor’s ownership of, the validity of,
or enforceability of any Intellectual Property material to the operation of such
Grantor’s business or such Grantor’s right to register the same or to own and
maintain the same.

 

SECTION 5.       Agreement Applies to Future Intellectual Property.

 

(a)       The provisions of this Agreement shall automatically apply to any such
additional property or rights described in subsections (i), (ii), (iii) and (iv)
of Section 4(h), above, all of which shall be deemed to be and treated as
“Intellectual Property” or “Licenses,” as applicable, within the meaning of this
Agreement. Within thirty (30) days following the end of Fiscal Quarter of each
Fiscal Year in which there occurred any acquisition, execution, registration or
application by any Grantor of any additional registered Intellectual Property or
Licenses material to the operation of such Grantor’s business, Grantor shall
deliver to the Collateral Agent an updated EXHIBIT A, B, C and/or D (as
applicable) to this Agreement and hereby authorizes the Collateral Agent to
file, at such Grantor’s expense, such updated Exhibit as set forth in Section
5(b).

 

(b)       Each of the Grantors shall execute and deliver, and have recorded, any
and all agreements, instruments, documents and papers as may be reasonably
necessary or required or as the Collateral Agent may reasonably request in
writing, including but not limited to notices of security interests
substantially in the form of EXHIBIT E (Notice of Security Interest in
Trademarks and Patents) or EXHIBIT F (Notice of Security Interest in
Copyrights), as applicable, attached hereto, to evidence the Collateral Agent’s
security interest in any Intellectual Property in the United States or Canada
(including, without limitation, filings with the PTO, the Copyright Office, the
Canadian Intellectual Property Office, or any similar government office, as
applicable), and each of the Grantors hereby appoints the Collateral Agent as
its attorney-in-fact for the sole purpose of executing and filing all such
writings for the foregoing purposes, all such acts of such attorney being hereby
ratified and confirmed; provided, however, the Collateral Agent’s taking of such
action shall not be a condition to the creation or perfection of the security
interest created hereby and the Collateral Agent shall have no duty to make such
request.

 

(c)       Notwithstanding the foregoing authorizations to the Collateral Agent
under this Section 5, each Grantor hereby agrees to record or cause to be
recorded, at its own expense, any updated Exhibits to this Agreement and any and
all agreements, instruments, documents and papers in the appropriate filing
offices in the United States or Canada as may be necessary or required to
perfect or maintain the perfection of the Collateral Agent’s security interest
in the IP Collateral, and to deliver to the Collateral Agent a file stamped copy
of each such updated Exhibit to this Agreement or agreement, instrument,
document or paper recorded in connection herewith.

 



- 6 - 

 

 

(d)       In furtherance of Section 5(c), the Collateral Agent hereby designates
each Grantor as the Collateral Agents’ true and lawful attorney, with full power
of substitution, at each Grantor’s option, to file and record all agreements,
instruments, documents and papers referred to in Section 5(c) above, or to sign
other documents solely for the purpose of perfecting, confirming, continuing, or
protecting the Security Interest granted by each Grantor, but not releasing or
deleting any Collateral, without the signature of the Collateral Agent, and
naming any Grantor or the Grantors, as debtors, and the Collateral Agent, as
secured party.

 

SECTION 6.       Grantors’ Rights To Enforce IP Collateral. Prior to the
occurrence or after the cure of an Event of Default, the Grantors shall have the
exclusive right to sue for past, present and future infringement,
misappropriation or dilution of or other conflict with the IP Collateral,
including without limitation the right to seek injunctions and/or money damages
in an effort by the Grantors to protect the Intellectual Property and Licenses
against infringement, misappropriation or dilution by or other conflict with
third parties, provided, however, that:

 

The Grantors first provide the Collateral Agent with written notice of the
Grantors’ institution of any legal proceedings for enforcement of any
Intellectual Property or Licenses.

 

Any money damages awarded or received by the Grantors on account of such suit
(or the threat of such suit) shall constitute IP Collateral.

 

Upon the occurrence and during the continuance of any Event of Default, the
Collateral Agent, by written notice to the Grantors, may (but shall not be
obligated to) terminate or limit the Grantor’s rights under this Section 6.

 

SECTION 7.       Collateral Agent’s Actions To Protect Intellectual Property. In
the event of any Grantor’s failure, within thirty (30) days of written notice
from the Collateral Agent, to cure any failure by such Grantor to observe or
perform any of such Grantor’s covenants, agreements or other obligations
hereunder that would reasonably be expected to materially impair the validity or
priority of the security interest in the IP Collateral granted pursuant to this
Agreement, the Collateral Agent, acting in its own name or in that of any
Grantor, may (but shall not be obligated to) act in any Grantor’s place and
stead and/or in the Collateral Agent’s own right in connection therewith.

 

SECTION 8.       Rights Upon Event of Default. Subject to the Intercreditor
Agreements, upon the occurrence and during the continuance of an Event of
Default, in addition to all other rights and remedies hereunder, the Collateral
Agent may (but shall not be obligated to) exercise all rights and remedies of a
Secured Party as defined in the UCC, with respect to the Intellectual Property
and the Licenses, in addition to which the Collateral Agent may (but shall not
be obligated to) sell, license, assign, transfer, or otherwise dispose of the
Intellectual Property or Licenses, subject to those restrictions to which such
Grantor is subject under Applicable Law and by contract. Any person may
conclusively rely upon an affidavit of the Collateral Agent that an Event of
Default has occurred and that the Collateral Agent is authorized to exercise
such rights and remedies.

 

SECTION 9.       Notes Collateral Agent as Attorney-In-Fact.

 

(a)       Each of the Grantors hereby irrevocably makes, constitutes and
appoints the Collateral Agent (and all officers, employees or agents designated
by the Collateral Agent) as and for such Grantor’s true and lawful agent and
attorney-in-fact, exercisable upon the occurrence and during the continuance of
any Event of Default, and in such capacity the Collateral Agent shall have the
right (but not the obligation), with power of substitution for each Grantor and
in each Grantor’s name or otherwise, for the use and benefit of the Collateral
Agent and the other Secured Parties:

 



- 7 - 

 

 

(i)            To supplement and amend from time to time EXHIBITS A, B and C of
this Agreement to include any newly developed, applied for, registered, or
acquired Intellectual Property of such Grantor and any intent-to-use Trademark
applications for which a statement of use or an amendment to allege use has been
filed and accepted by the PTO.

 

(ii)           To exercise any of the rights and powers referenced herein.

 

(iii)          To execute all such instruments, documents, and papers as the
Collateral Agent reasonably determines to be appropriate in connection with the
exercise of such rights and remedies, subject to those restrictions to which
such Grantor is subject under Applicable Law and by contract.

 

(b)       The power of attorney granted herein, being coupled with an interest,
shall be irrevocable until this Agreement is terminated in writing by a duly
authorized officer of the Collateral Agent.

 

(c)       The Collateral Agent shall not be obligated to do any of the acts or
to exercise any of the powers authorized by Section 9(a), but if the Collateral
Agent elects to do any such act or to exercise any of such powers, it shall not
be accountable for more than it actually receives as a result of such exercise
of power, and shall not be responsible to the Grantors for any act or omission
to act, except for any act or omission to act as to which there is a final and
nonappealable judgment made by a court of competent jurisdiction, which
determination includes a specific finding that the subject act or omission to
act has resulted from the gross negligence or willful misconduct of the
Collateral Agent.

 

SECTION 10.       Collateral Agent’s Rights. Any use by the Collateral Agent of
the Intellectual Property, as authorized hereunder in connection with the
exercise of the Collateral Agent’s rights and remedies under this Agreement, the
Indenture, any Additional Pari Passu Document and the Security Agreement shall
be coextensive with the Grantor’s rights thereunder and with respect thereto and
without any liability for royalties or other related charges.

 

SECTION 11.       Intent. A notice of security interest, substantially in the
form of EXHIBIT E and EXHIBIT F, as applicable, attached hereto, will be
executed and delivered by the Grantors to the Collateral Agent contemporaneously
with the execution and delivery of this Agreement for the purpose of recording
the grant of the security interest of the Collateral Agent in the Intellectual
Property with the PTO, the Copyright Office, or the Canadian Intellectual
Property Office, as applicable. It is intended that the security interest
granted pursuant to this Agreement or pursuant to any security agreement used
for the purpose of recording with the PTO, the Copyright Office, or the Canadian
Intellectual Property Office, as applicable, the grant of the security interest
herein is coextensive with, and not in addition to or in limitation of, the
Security Interest granted to the Collateral Agent, for its own benefit and the
benefit of the other Secured Parties, under the Security Agreement. All
provisions of the Security Agreement shall apply to the IP Collateral. The
Collateral Agent shall have the same rights, remedies, powers, privileges and
discretions with respect to the security interests created in the IP Collateral
as in all other Collateral. In the event of a conflict between this Agreement
and the Security Agreement, the terms of this Agreement shall control with
respect to the IP Collateral and the Security Agreement shall control with
respect to all other Collateral. In addition, for all purposes of this
Agreement, the provisions of Sections 8.03, 8.04, 8.05, 8.08, 8.09, 8.10, 8.11,
8.12 and 8.13 of the Security Agreement are hereby incorporated by reference,
mutatis mutandis, as if fully set forth herein (for the avoidance of doubt, each
reference to “Collateral” in these Sections of the Security Agreement shall also
be deemed to be a reference to the IP Collateral).

 



- 8 - 

 

 

SECTION 12.       Further Assurances. Each Grantor agrees, at its own expense,
to execute, acknowledge, deliver and cause to be duly filed all such further
documents, financing statements, amendments thereto, continuation statements,
agreements and instruments in the appropriate filings office and take all such
further actions as may be reasonably necessary or required or as the Collateral
Agent may from time to time reasonably request in writing to better assure,
preserve, protect and perfect in the United States or Canada (as applicable) the
security interest in the IP Collateral granted pursuant to this Agreement and
the rights and remedies created hereby or the validity or priority of such
security interest, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement, the granting of
the security interest and the filing of any financing statements, amendments
thereto, continuation statements or other documents in connection herewith or
therewith, and to deliver to the Collateral Agent a file stamped copy of each
such financing statement, amendment thereto, continuation statement or other
document filed in connection herewith.

 

SECTION 13.       Termination; Release of IP Collateral. Except for those
provisions which expressly survive the termination thereof, this Agreement and
the security interest granted herein shall automatically terminate when (i) all
Secured Obligations (other than contingent indemnification obligations as to
which no claims have been asserted) shall have been paid in full in cash, at
which time, upon receipt of the Officer’s Certificate and Opinion of Counsel
required by the Indenture, the Collateral Agent shall execute and deliver to the
Grantors, at the Grantors’ expense, all termination statements, releases and
similar documents that the Grantors shall reasonably request in writing to
evidence such termination; provided, however, that this Agreement and the
security interest granted herein shall be reinstated if at any time payment, or
any part thereof, of any Secured Obligation is rescinded or must otherwise be
restored by any Secured Party upon the bankruptcy or reorganization of any
Grantor or any other Loan Party. Any execution and delivery of termination
statements, releases or other documents pursuant to this Section 13 shall be
without recourse to, or warranty by, the Collateral Agent or any other Secured
Party. The security interest granted herein shall also be released as provided
in the Security Agreement.

 

SECTION 14.       Choice of Laws. It is intended that all rights and obligations
under this Agreement, including matters of construction, validity, and
performance, shall be governed by the laws of the State of New York.

 

SECTION 15.       Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 12.2 of the Indenture and all notices to any Additional
Senior Class Debt Representative shall be given to it at the address set forth
in the Joinder Agreement.

 

SECTION 16.       Intercreditor Agreements. This Agreement and each other
Collateral Document are subject to the terms and conditions set forth in the
Intercreditor Agreements in all respects and, in the event of any conflict
between the terms of either Intercreditor Agreement and this Agreement, the
terms of such Intercreditor Agreement shall govern and control. Notwithstanding
anything herein to the contrary, the Lien and security interest granted to the
Collateral Agent pursuant to this Agreement and any other Collateral Document
and the exercise of any right or remedy in respect of the Collateral by the
Collateral Agent hereunder or under any other Collateral Document are subject to
the provisions of the Intercreditor Agreements. Without limiting the generality
of the foregoing, and notwithstanding anything herein to the contrary, all
rights and remedies with respect to the Collateral of the Collateral Agent (and
the Secured Parties) shall be subject to the terms of the Intercreditor
Agreements. Prior to the Discharge of ABL Obligations (as defined in the ABL
Intercreditor Agreement), the delivery of any ABL Priority Collateral (as
defined in the ABL Intercreditor Agreement) to the ABL Collateral Agent pursuant
to the ABL Credit Agreement shall satisfy any delivery requirement under the
Indenture, the Notes or hereunder or under any other Collateral Document with
respect to such ABL Priority Collateral to the extent that such delivery is
consistent with the terms of the ABL Intercreditor Agreement, and the ABL
Collateral Agent shall hold such ABL Priority Collateral as bailee for the
Collateral Agent for the purpose of perfecting the Collateral Agent’s security
interest in the ABL Priority Collateral. Prior to the Discharge of Credit
Agreement Obligations (as defined in the Pari Passu Intercreditor Agreement)
that are Credit Agreement Obligations (as defined in the Pari Passu
Intercreditor Agreement), the delivery of any Collateral to the Term Loan
Collateral Agent pursuant to the Term Loan Credit Agreement shall satisfy any
delivery requirement under the Indenture, the Notes or hereunder or under any
other Collateral Document with respect to such Collateral to the extent that
such delivery is consistent with the terms of the Pari Passu Intercreditor
Agreement, and the Term Loan Collateral Agent shall hold such Collateral as
bailee for the Collateral Agent for the purpose of perfecting the Collateral
Agent’s security interest in the Collateral.

 



- 9 - 

 

 

 

SECTION 17.       Concerning the Collateral Agent. Wilmington Trust, National
Association is entering into this Agreement solely in its capacity as Collateral
Agent under the Indenture and not in its individual or corporate capacity. In
acting hereunder, the Collateral Agent shall be entitled to all of the rights,
privileges, immunities and indemnities granted to it under the Indenture and any
corresponding provisions of any Additional Pari Passu Document, as if such
rights, privileges, immunities and indemnities were set forth herein.

 

[SIGNATURE PAGE FOLLOWS]

 



- 10 - 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.



        GRANTORS: BURLINGTON COAT FACTORY
WAREHOUSE CORPORATION           By: /s/ David Glick     Name: David Glick    
Title: Senior Vice President, Investor Relations and Treasurer





        BURLINGTON COAT FACTORY HOLDINGS,
LLC           By: /s/ David Glick     Name: David Glick     Title: Senior Vice
President, Investor Relations and Treasurer



        BURLINGTON COAT FACTORY INVESTMENTS
HOLDINGS, INC.           By: /s/ David Glick     Name: David Glick     Title:
Senior Vice President, Investor Relations and Treasurer







        EACH OF THE SUBSIDIARIES LISTED ON
SCHEDULE I HERETO           By: /s/ David Glick     Name: David Glick     Title:
Senior Vice President, Investor Relations and Treasurer







 

[Signature Page to Intellectual Property Security Agreement]

 



 

 

 

        COLLATERAL AGENT: WILMINGTON TRUST, NATIONAL
ASSOCIATION, in its capacity as Collateral Agent           By: /s/ Barry D.
Somrock     Name: Barry D. Somrock     Title: Vice President



 

[Signature Page to Intellectual Property Security Agreement]

 



 

 

 

EXHIBIT A

 

List of Copyrights

 

Copyright Registrations and Applications

 



 

 

 

EXHIBIT B

 

List of Patents

 

Patents and Patent Applications

 



 

 

 

EXHIBIT C

 

List of Trademarks

 

Trademark Registrations and Applications

 



 

 

 

EXHIBIT D

 

List of Licenses

 

Copyright Licenses

 

Patent Licenses

 

Trademark Licenses

 



 

 

 

EXHIBIT E

 

Form of Notice of Security Interest in Trademarks and Patents

 

NOTICE OF SECURITY INTEREST IN TRADEMARKS AND PATENTS

 

This NOTICE OF SECURITY INTEREST IN TRADEMARKS AND PATENTS, dated as of April
16, 2020 (this “Notice”), is made by and among Burlington Coat Factory Warehouse
Corporation, a Florida corporation (the “Company”), each of the Persons listed
on Schedule I to the Intellectual Property Security Agreement referred to below
(each of the foregoing, a “Grantor” and collectively, the “Grantors”), and
Wilmington Trust, National Association, in its capacity as collateral agent for
the Secured Parties (in such capacity and together with any successors in such
capacity, the “Collateral Agent”), in consideration of the mutual covenants
contained herein and benefits to be derived herefrom.

 

W I T N E S  S E T H:

 

WHEREAS, Grantors are party to a Security Agreement and an Intellectual Property
Security Agreement of even date herewith (the “Intellectual Property Security
Agreement”) made by the Grantors in favor of the Collateral Agent and the
Secured Parties;

 

WHEREAS, pursuant to the Security Agreement and the Intellectual Property
Security Agreement, Grantors have executed and delivered this Notice for the
purpose of recording and confirming the grant of the security interest of the
Collateral Agent in the Trademark Collateral and Patent Collateral (each as
defined below) with the United States Patent and Trademark Office and the
Canadian Intellectual Property Office;

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein and in the Security Agreement and the Intellectual Property
Security Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the Grantors and the Collateral Agent, on its own
behalf and on behalf of the other Secured Parties (and each of their respective
successors or assigns), hereby agree as follows:

 

SECTION 1. Defined Terms. Unless otherwise defined herein, all capitalized terms
defined in the Intellectual Property Security Agreement and used herein have the
meaning given to them in the Intellectual Property Security Agreement.

 

SECTION 2. Grant of Security Interest. In furtherance and as confirmation of the
Security Interest granted by the Grantors to the Collateral Agent (for its own
benefit and the benefit of the other Secured Parties) under the Security
Agreement and the Intellectual Property Security Agreement, and as further
security for the payment or performance, as the case may be, in full of the
Secured Obligations, each of the Grantors hereby ratifies such Security Interest
and grants to the Collateral Agent (for its own benefit and the benefit of the
other Secured Parties) a continuing security interest, in all of the present and
future right, title and interest of such Grantor in, to and under the following
property, and each item thereof, whether now owned or existing or hereafter
acquired or arising, wherever located, together with all products, proceeds,
substitutions, and accessions of or to any of the following property
(collectively, the “Trademark and Patent Collateral”):

 



 

 

 

All trademarks, trade names, corporate names, company names, Internet domain
names, business names, fictitious business names, trade dress, trade styles,
service marks, designs, logos and other source or business identifiers, whether
registered or unregistered, together with all registrations thereof, all
applications in connection therewith and all renewals thereof, and any goodwill
of the business connected with, and symbolized by, any of the foregoing,
including, without limitation, the trademark registrations and trademark
applications set forth on Exhibit A attached hereto (collectively,
“Trademarks”);

 

All patents and applications for patents, and the inventions and improvements
therein disclosed, and any and all divisions, revisions, reissues and
continuations, continuations-in-part, extensions, and reexaminations of said
patents, including, without limitation, the patents and patent applications set
forth on Exhibit B attached hereto (collectively, “Patents”);

 

All agreements, whether written or oral, providing for the grant by or to any
Grantor of any right in respect of any Patent or Trademark material to the
operation of such Grantor’s business (collectively, “Licenses”) and all income,
royalties, damages and payments now and hereafter due and/or payable under and
with respect to the Trademarks and Patents, including, without limitation,
payments under all Licenses entered into in connection therewith and damages and
payments for past or future infringements, misappropriations or dilutions
thereof;

 

The right to sue for past, present and future infringements, misappropriations
and dilutions of any of the Trademarks and Patents; and

 

All of the Grantors’ rights corresponding to any of the foregoing throughout the
world.

 

Notwithstanding the foregoing, no Trademark shall be included in the Trademark
and Patent Collateral to the extent that the grant of a security interest in
such Trademark would result in, permit or provide grounds for the cancellation
or invalidation of such Trademark.

 

SECTION 3. Intent. This Notice is being executed and delivered by the Grantors
for the purpose of recording and confirming the grant of the security interest
of the Collateral Agent in the Trademark and Patent Collateral with the United
States Patent and Trademark Office and the Canadian Intellectual Property
Office. It is intended that the security interest granted pursuant to this
Notice is granted in conjunction with, and not in addition to or limitation of,
the Security Interest granted to the Collateral Agent, for its own benefit and
the benefit of the other Secured Parties, under the Security Agreement and the
Intellectual Property Security Agreement. All provisions of the Security
Agreement and the Intellectual Property Security Agreement shall apply to the
Trademark and Patent Collateral. The Collateral Agent shall have the same
rights, remedies, powers, privileges and discretions with respect to the
security interests created in the Trademark and Patent Collateral as in all
other Collateral. In the event of a conflict between this Notice and the
Intellectual Property Security Agreement, the terms of the Intellectual Property
Security Agreement shall control.

 

SECTION 4. Recordation. Each Grantor authorizes and requests that the
Commissioner for Patents and the Commissioner for Trademarks and any other
applicable government officer record this Notice.

 

SECTION 5. Termination; Release of Trademark and Patent Collateral. Upon
termination of the Security Interest in the Trademark and Patent Collateral in
accordance with Section 13 of the Intellectual Property Security Agreement, the
Collateral Agent shall execute, acknowledge, and deliver to the Grantor, at such
Grantor’s expense, an instrument in writing in recordable form as such Grantor
may reasonably request in writing to evidence the release of the collateral
pledge, grant, Lien and security interest in the Trademark and Patent Collateral
under this Notice. Any execution and delivery of termination statements,
releases or other documents pursuant to this Section 5 shall be without recourse
to, or warranty by, the Collateral Agent or any other Secured Party.

 



- 2 -

 

 

SECTION 6. Concerning the Collateral Agent. Wilmington Trust, National
Association is entering into this Notice solely in its capacity as Collateral
Agent under the Indenture and not in its individual or corporate capacity. In
acting hereunder, the Collateral Agent shall be entitled to all of the rights,
privileges, immunities and indemnities granted to it under the Indenture and any
corresponding provisions of any Additional Pari Passu Document, as if such
rights, privileges, immunities and indemnities were set forth herein.

 

[SIGNATURE PAGE FOLLOWS]

 



- 3 -

 

 

IN WITNESS WHEREOF, the Grantors and the Collateral Agent have caused this
Notice to be executed by their duly authorized officers as of the date first
above written.



      GRANTORS: BURLINGTON COAT FACTORY WAREHOUSE CORPORATION         By:      
Name:     Title:         [OTHER GRANTORS]:         [INSERT GRANTOR SIGNATURE
BLOCKS]         By:       Name:     Title:       COLLATERAL AGENT: WILMINGTON
TRUST, NATIONAL
ASSOCIATION, in its capacity as Collateral Agent         By:       Name:    
Title:

 



 

 

 

EXHIBIT A

 

Trademarks

 

Trademark App/Reg. No. App/Reg. Date      

 

 

 



 

EXHIBIT B

 

Patents and Patent Applications

 



 

 

 


 

EXHIBIT F

 

Form of Notice of Security Interest in Copyrights

 

NOTICE OF SECURITY INTEREST IN COPYRIGHTS

 

This NOTICE OF SECURITY INTEREST IN COPYRIGHTS, dated as of April 16, 2020 (this
“Notice”), is made by and among Burlington Coat Factory Warehouse Corporation, a
Florida corporation (the “Company”), the grantors listed on the signature pages
hereto (each of the foregoing, a “Grantor” and collectively, the “Grantors”),
and Wilmington Trust, National Association, in its capacity as collateral agent
pursuant to the Indenture (as hereinafter defined) (in such capacity and
together with any successors in such capacity, the “Collateral Agent”) for its
own benefit and the benefit of the other Secured Parties (as defined herein), in
consideration of the mutual covenants contained herein and benefits to be
derived herefrom.

 

W I T N E S S E T H:

 

WHEREAS, Grantors are party to a Security Agreement and an Intellectual Property
Security Agreement of even date herewith (the “Intellectual Property Security
Agreement”) made by the Grantors in favor of the Collateral Agent and the
Secured Parties;

 

WHEREAS, pursuant to the Security Agreement and the Intellectual Property
Security Agreement, Grantors have executed and delivered this Notice for the
purpose of recording and confirming the grant of the security interest of the
Collateral Agent in the Copyright Collateral (as defined below) with the United
States Copyright Office and the Canadian Intellectual Property Office;

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein and in the Security Agreement and the Intellectual Property
Security Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the Grantors and the Collateral Agent, on its own
behalf and on behalf of the other Secured Parties (and each of their respective
successors or assigns), hereby agree as follows:

 

SECTION 1. Defined Terms. Unless otherwise defined herein, all capitalized terms
defined in the Intellectual Property Security Agreement and used herein have the
meaning given to them in the Intellectual Property Security Agreement.

 

SECTION 2. Grant of Security Interest. In furtherance and as confirmation of the
Security Interest granted by the Grantors to the Collateral Agent (for its own
benefit and the benefit of the other Secured Parties) under the Security
Agreement and the Intellectual Property Security Agreement, and as further
security for the payment or performance, as the case may be, in full of the
Secured Obligations, each of the Grantors hereby ratifies such Security Interest
and grants to the Collateral Agent (for its own benefit and the benefit of the
other Secured Parties) a continuing security interest, in all of the present and
future right, title and interest of such Grantor in, to and under the following
property, and each item thereof, whether now owned or existing or hereafter
acquired or arising, wherever located, together with all products, proceeds,
substitutions, and accessions of or to any of the following property
(collectively, the “Copyright Collateral”):

 

All copyrights and like protections in each work of authorship or derivative
work thereof, whether registered or unregistered and whether published or
unpublished, including without limitation the registrations and applications set
forth on Exhibit A attached hereto, and all renewals thereof (collectively,
“Copyrights”);

 



 

 

 

All agreements, whether written or oral, providing for the grant by or to any
Grantor of any right in respect of any Copyright material to the operation of
such Grantor’s business (collectively, “Licenses”) and all income, royalties,
damages and payments now and hereafter due and/or payable under and with respect
to the Copyrights, including, without limitation, payments under all Licenses
entered into in connection therewith and damages and payments for past or future
infringements thereof;

 

The right to sue for past, present and future infringements of any of the
Copyrights; and

 

All of the Grantors’ rights corresponding to any of the foregoing throughout the
world.

 

SECTION 3. Intent. This Notice is being executed and delivered by the Grantors
for the purpose of recording and confirming the grant of the security interest
of the Collateral Agent in the Copyright Collateral with the United States
Copyright Office and the Canadian Intellectual Property Office. It is intended
that the security interest granted pursuant to this Notice is granted in
conjunction with, and not in addition to or limitation of, the Security Interest
granted to the Collateral Agent, for its own benefit and the benefit of the
other Secured Parties, under the Security Agreement and the Intellectual
Property Security Agreement. All provisions of the Security Agreement and the
Intellectual Property Security Agreement shall apply to the Copyright
Collateral. The Collateral Agent shall have the same rights, remedies, powers,
privileges and discretions with respect to the security interests created in the
Copyright Collateral as in all other Collateral. In the event of a conflict
between this Notice and the Intellectual Property Security Agreement, the terms
of the Intellectual Property Security Agreement shall control.

 

SECTION 4. Recordation. Each Grantor authorizes and requests that the Register
of Copyrights and any other applicable government officer record this Notice.

 

SECTION 5. Termination; Release of Copyright Collateral. Upon termination of the
Security Interest in the Copyright Collateral in accordance with Section 13 of
the Intellectual Property Security Agreement, the Collateral Agent shall
execute, acknowledge, and deliver to the Grantor, at such Grantor’s expense, an
instrument in writing in recordable form as such Grantor may reasonably request
in writing to evidence the release of the collateral pledge, grant, Lien and
security interest in the Copyright Collateral under this Notice. Any execution
and delivery of termination statements, releases or other documents pursuant to
this Section 5 shall be without recourse to, or warranty by, the Collateral
Agent or any other Secured Party.

 

SECTION 6. Concerning the Collateral Agent. Wilmington Trust, National
Association is entering into this Notice solely in its capacity as Collateral
Agent under the Indenture and not in its individual or corporate capacity. In
acting hereunder, the Collateral Agent shall be entitled to all of the rights,
privileges, immunities and indemnities granted to it under the Indenture and any
corresponding provisions of any Additional Pari Passu Document, as if such
rights, privileges, immunities and indemnities were set forth herein.

 

[SIGNATURE PAGE FOLLOWS]

 



- 2 -

 

 

IN WITNESS WHEREOF, the Grantors and the Collateral Agent have caused this
Notice to be executed by their duly authorized officers as of the date first
above written.

 



      GRANTORS: BURLINGTON COAT FACTORY WAREHOUSE CORPORATION         By:      
Name:     Title:         [OTHER GRANTORS]:         [INSERT GRANTOR SIGNATURE
BLOCKS]         By:       Name:     Title:       COLLATERAL AGENT: WILMINGTON
TRUST, NATIONAL
ASSOCIATION, in its capacity as Collateral Agent         By:       Name:    
Title:



 



 

 

 

EXHIBIT A

 

Copyright Registrations and Applications

 



 

 

 

SCHEDULE I

 

Grantors

 

Parent Grantors Burlington Coat Factory Holdings, LLC

Burlington Coat Factory Investments Holdings, Inc.

  Subsidiary Grantors Burlington Coat Factory of Texas, L.P. Burlington Coat
Factory of Kentucky, Inc. BURLINGTON COAT FACTORY DIRECT CORPORATION BURLINGTON
COAT FACTORY WAREHOUSE OF EDGEWATER PARK, INC. Burlington Coat Factory Warehouse
of New Jersey, Inc. BURLINGTON COAT FACTORY OF PUERTO RICO, LLC COHOES FASHION
OF CRANSTON, INC. BURLINGTON COAT FACTORY WAREHOUSE OF BAYTOWN INC Burlington
Coat Factory of Pocono Crossing, LLC BURLINGTON COAT FACTORY OF TEXAS, INC.
BURLINGTON COAT FACTORY REALTY OF EDGEWATER PARK, INC. BURLINGTON COAT FACTORY
REALTY OF PINEBROOK, INC. BURLINGTON COAT FACTORY WAREHOUSE OF EDGEWATER PARK
URBAN RENEWAL CORP. BCF Florence Urban Renewal, L.L.C. BCF Florence Urban
Renewal II, LLC Burlington Merchandising Corporation Burlington Distribution
Corp.

 

 